People v Pearson (2021 NY Slip Op 05262)





People v Pearson


2021 NY Slip Op 05262


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, WINSLOW, AND BANNISTER, JJ. (Filed Oct. 1, 2021.)


MOTION NO. (932/20) KA 17-00556.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vCHRISTOPHER PEARSON, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied and motion for leave to appeal to the Court of Appeals held for determination by a Justice of this Court.